t c memo united_states tax_court jeffrey s kurtz petitioner v commissioner of internal revenue respondent docket no 10233-10l filed date jeremy bell for petitioner michael t shelton for respondent memorandum opinion laro judge petitioner while residing in illinois petitioned the court under sec_6330 to review a determination of respondent’s office of appeals appeals sustaining a proposed levy upon petitioner’s property 1section references are to the internal_revenue_code and continued respondent proposed the levy to collect a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 respondent has filed with the court his motion for summary_judgment under rule although ordered to do so petitioner did not file a response to respondent’s motion we shall grant respondent’s motion background respondent selected petitioner’s federal_income_tax return for audit as a result of that audit respondent issued to petitioner a notice_of_deficiency dated date first notice_of_deficiency in the first notice_of_deficiency respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 respondent also selected petitioner’s and federal_income_tax returns for audit as a result of that audit respondent issued to petitioner and nicole jungstand kurtz ms kurtz a second notice_of_deficiency dated date second notice_of_deficiency in the second notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure in continued rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded petitioner’s and federal income taxes respectively accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively and a dollar_figure addition_to_tax under sec_6651 related to petitioner’s federal_income_tax return by letter dated date petitioner’s representative acknowledged receipt of the first and second notices of deficiency petitioner did not petition the court to challenge respondent’s determinations in the first notice_of_deficiency nor did petitioner and ms kurtz petition the court to challenge respondent’s determinations in the second notice_of_deficiency respondent assessed the liabilities determined in the first and second notices of deficiency in due course on date respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing final levy notice with respect to petitioner’s federal_income_tax liability and petitioner and ms kurtz’s and federal_income_tax liabilities the final levy notice informed petitioner that respondent intended to levy upon his property to collect unpaid tax_liabilities for and the final levy notice also advised petitioner that he was entitled to a hearing with appeals to review the propriety of the proposed levy in response to the final levy notice petitioner sent to respondent form request for a collection_due_process or equivalent_hearing for his and federal_income_tax liabilities on that form petitioner asserted that the proposed levy was inappropriate because respondent’s auditor did not evaluate the documentation which petitioner submitted in connection with his audit petitioner did not request an installment_agreement or an offer-in-compromise on that form on date a settlement officer in appeals held a face-to-face collection_due_process cdp hearing with petitioner’s representative the settlement officer determined that petitioner had been provided with several opportunities to dispute his and federal_income_tax liabilities but was unable to convince respondent’s auditor that he was not liable for those taxes following the cdp hearing appeals issued to petitioner a notice_of_determination for appeals also issued to petitioner and ms kurtz a notice_of_determination for each of the years and by notice_of_determination dated date notice appeals sustained the proposed collection action for 2appeals sustained the proposed collection action for petitioner’s and federal_income_tax liabilities by separate notices of determination dated apr and respectively the notice stated that appeals had verified or received verification that the requirements of applicable law and administrative procedure for the proposed levy had been met that notice also stated that collection alternatives were discussed but none was initiated that notice also determined that petitioner had been given several prior opportunities to dispute his federal_income_tax liability but failed to do so finally the notice balanced the proposed collection action with the concern that such action be no more intrusive than necessary on date petitioner petitioned the court discussion we decide whether to grant respondent’s motion for summary_judgment in this collection review proceeding summary_judgment may be granted with respect to any part of the legal issue in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 a sec_3petitioner and ms kurtz also petitioned the court in response to the notices of determination for and 4respondent has filed separate motions for summary_judgment with respect to each petition filed in response to the and collection actions we address these motions in separate memorandum opinions because these cases were not consolidated the moving party respondent bears the burden of establishing that there is no genuine issue of material fact 85_tc_812 79_tc_340 although factual inferences will be drawn in a light most favorable to petitioner as the nonmoving party petitioner cannot merely rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial see rule d dahlstrom v commissioner supra pincite respondent supports his motion for summary_judgment with the pleadings a declaration from the appeals manager who supervised petitioner’s cdp hearing and various exhibits petitioner in failing to respond to respondent’s motion for summary_judgment has failed to raise any genuine issue of material fact we therefore conclude that this case is ripe for summary_judgment sec_6331 authorizes the commissioner to levy upon a taxpayer’s property where that taxpayer is liable for taxes but neglects or refuses to pay that liability within days after notice_and_demand for payment sec_6330 generally provides that the commissioner may not proceed with collection by levy until the taxpayer has been given written notice and an opportunity for a hearing with an impartial appeals officer see sec_6330 and b 115_tc_35 following the cdp hearing appeals must issue a notice_of_determination which sets forth its findings and decisions see sec_6330 see also sec_301_6330-1 q a-e8 proced admin regs sec_6330 allows for judicial review of appeals’ determination where the taxpayer files a timely petition with the court a taxpayer may generally challenge the existence or amount of an underlying tax_liability only if he or she did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute that tax_liability 114_tc_604 see also sec_6330 where the underlying tax_liability is not at issue we review the commissioner’s administrative determination for abuse_of_discretion 117_tc_183 114_tc_176 abuse_of_discretion exists where appeals acted arbitrarily capriciously or without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir 112_tc_19 petitioner received a notice_of_deficiency for and acknowledged receipt of that notice_of_deficiency through a letter from his representative because petitioner did not file a petition for redetermination within days he is precluded from challenging his tax_liability see martinez v commissioner tcmemo_2010_181 we thus review appeals’ determination to sustain the proposed levy for abuse_of_discretion goza v commissioner supra under sec_6330 the determination of an appeals officer must consider a the verification that the requirements of applicable law and administrative procedure have been met b any relevant issues relating to the unpaid tax or proposed levy and c whether the proposed levy balances the need for efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary here the appeals settlement officer addressed each of these requirements she reviewed the internal revenue service’s transcripts and computer records of petitioner’s account to determine that the requirements of applicable law and administrative procedure had been met see neugebauer v commissioner tcmemo_2003_292 hack v commissioner tcmemo_2002_243 the appeals settlement officer considered the issues petitioner raised but determined that he could not contest the validity or amount of his underlying tax_liability because he had been given a prior opportunity to do so see martinez v commissioner supra finally the appeals settlement officer balanced the need for efficient collection_of_taxes against petitioner’s legitimate concern that the proposed collection action be no more intrusive than necessary we conclude that appeals did not abuse its discretion in sustaining the proposed levy on petitioner’s property to satisfy his federal_income_tax liability accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
